This case is before us after oral argument on rehearing granted pursuant to our opinion filed herein on March 10, 1938. In that opinion we said:
"As to whether or not the factual situation reveals a clear intent on the part of the legislature to repeal the said Act of 1925, a very close question is raised, one that could be resolved either way and strongly supported. To reverse the trial court would amount to nothing more than substituting our judgment for his on a matter that authorities could be marshalled to support his judgment as strongly as ours could be supported."
The question presented is properly stated in our former opinion as being whether or not Chapter 11359, Acts 1925, *Page 384 
a local law relating to Dade County, was repealed by Chapter 16104, Acts of 1933.
The title of the latter Act is stated in our former opinion.
The well established rule, and one which has been uniformly followed in this jurisdiction for a great number of years is that a Special Act is not repealed by a later General Law, unless the intent to repeal is clearly shown. See State v. Southern Land 
Timber Co., 45 Fla. 374, 33 So. 999; State v. Sanders, 79 Fla. 835, 85 So. 333; Langston v. Lundsford, 122 Fla. 813, 165 So. 898; Dade County v. City of Miami, 77 Fla. 786, 82 So. 354; Pillans  Smith Co., Inc., v. Lowe, 117 Fla. 249, 157 So. 649; American Bakeries Co. v. Haines City, 131 Fla. 790, 180 So. 524. We must admit that we did not give full effect to this rule in our former opinion, which fact is shown on the face thereof by our statement hereinabove quoted.
On further consideration of the question involved, we must admit that it is not clearly shown that there was a legislative intent to repeal Chapter 11359, Acts of 1925, but, on the contrary, the title to the Act gave notice to the members of the legislature, and to others interested, that the Act provided only for the repeal of Chapter 12009, Laws of Florida, which was a Special Act applying only to Duval County and at the time of the passage of Chapter 16104, Acts of 1933, Duval County was the only county to which it applied. We do not mean to hold that this condition constitutes conclusive evidence that it was not the intention of the legislature to repeal Chapter 11359 Acts of 1925, but that it does constitute some evidence that such was not the intent of the legislature; nor is it necessary that such intent be shown. The requirement is to the contrary; that is, that it must be shown that it was the intent of the legislature to repeal the former Special Act.
There was nothing in the title of the Act to indicate to *Page 385 
the members of the legislature from Dade County that the Special Act under which Dade County was then operating in connection with the subject matter of the Act was to be disturbed by the passage of this Act.
It has not been made to clearly appear that it was the legislative intent by the enactment of Chapter 16104, Acts of 1933, to repeal Chapter 11359, Acts of 1925, a local law applying to Dade County only.
Therefore, it follows that the judgment must be reversed and the cause remanded for further proceedings not inconsistent with the views herein expressed.
So ordered.
WHITFIELD, and BROWN, J.J., concur.
THOMAS, J., concurs specially.
TERRELL and CHAPMAN, J.J., dissent.